Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on November 19, 2020, have been carefully considered.  No claims have been canceled; new claim 17 has been added.
Claims 1-17 are presently pending in this application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on July 22, 2019.

Withdrawn Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ persuasive traversing arguments:
	a. The 35 U.S.C. 103 rejection of claims 1, 2, and 16 as being unpatentable over Ushikubo et al. (U. S. Patent No. 5,281,745, Applicants’ submitted art);
claims 1, 2, 14, and 15 being unpatentable over Machhammer et al. (U. S. Patent Publication No. 2003/0187299); and
	c. The 35 U.S.C. 103 rejection of claims 3-8 and 11-13 as being unpatentable over Machhammer et al. (U. S. Patent Publication No. 2003/0187299) as applied to claim 1, and further in view of Lugmair et al. (U. S. Patent Publication No. 2008/0200716) and Komada et al. (U. S. Patent Publication No. 2003/0088118).

New Ground of Rejection
	The following New Ground of Rejection is being made in view of the Examiner’s reconsideration of claims 14-16.

Claim Rejections - 35 USC § 101/35 USC § 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility, a credible utility, or a well-established utility.
Claims 14-16 are rejected because these claims recite the “use of a mixed oxide material as claimed in claim 1”, for processes including the oxidative dehydrogenation of ethane to ethane, the oxidation of propane to acrylic acid, and the ammoxidation of propane (presumably obtained from ammonia, in view of the claim limitation “propane by means of ammonia”) to give acrylonitrile.
While Examples 3 and 6 of Applicants’ Specification provide oxidative dehydrogenation conditions, the remainder of Applicants’ Specification does not provide exemplary conditions for either the oxidation of propane to acrylic acid or for the ammoxidation of propane to give acrylonitrile.

Claims 14-16 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility, a credible utility, or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The subject matter present in claim 16 but not described in the Specification is the limitation “ammoxidation of propane by means of ammonia”.  While the Specification recites “ammoxidation of propane to acrylonitrile” (e.g., page 1, lines 14-15), the phrase “by means of ammonia” does not appear to be present in Applicants’ Specification.

Allowable Subject Matter
Claims 1-13 and 17 are allowed.
Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.SC. 101, 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As convincingly argued by Applicants, neither of the aforementioned references, either alone or in combination, teach or suggest the claimed mixed oxide material, said mixed oxide material having the diffraction reflections h, I, k, and l in their entirety, as well as peaks approximately at the following diffraction angles (2θ), as recited in the instant claims:
h: 26.2 ± 0.5		i: 27.0 ± 0.5
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        February 22, 2021